MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                             Jun 21 2019, 6:28 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Brian Woodward                                        Curtis T. Hill, Jr.
Woodward Law Office, LLP                                 Attorney General of Indiana
Crown Point, Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Deandre Rashawn Bass,                                    June 21, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-3028
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Clarence D.
Appellee-Plaintiff.                                      Murray, Judge
                                                         Trial Court Cause No.
                                                         45G02-1701-MR-1



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-3028 | June 21, 2019                  Page 1 of 12
                                            Statement of the Case
[1]   Deandre Rashawn Bass appeals from the sentence imposed after he pleaded
                                                          1
      guilty to one count of aggravated battery as a Level 3 felony. Bass was

      sentenced to a term of fourteen years with twelve years executed and two years

      suspended to probation. We affirm.


                                                    Issues
      Bass presents the following issues for our review, which we restate as the

      following questions:


                 I. Did the trial court abuse its discretion during sentencing by
                 omitting a reason clearly supported by the record and advanced
                 for consideration, or by considering and adopting reasons that
                 are improper as a matter of law?


                 II. Is Bass’ sentence inappropriate in light of the nature of the
                 offense and the character of the offender?


                                   Facts and Procedural History
[2]   On January 7, 2017, the State charged Bass with murder. On October 18, 2018,

      the State amended the information to add a charge of aggravated battery, a

      Level 3 felony, as a second count. That same day, the parties entered into a

      plea agreement in which Bass agreed to plead guilty to the aggravated battery




      1
          Ind. Code § 35-42-2-1.5 (2014).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3028 | June 21, 2019   Page 2 of 12
      charge in exchange for the State dismissing the murder charge. The plea

      agreement left sentencing to the trial court’s discretion. The trial court held the

      change of plea hearing on that date and took the agreement under advisement.


[3]   The parties submitted to the court a stipulated factual basis in support of the

      agreement. The factual basis established that a few days prior to December 26,

      2016, Bass and Courtney Hackett had an argument. On December 26, 2016,

      Angel Rivera was a passenger in a vehicle being driven by Hackett. Bass, who

      was in another vehicle, recognized Hackett’s vehicle, and, experiencing

      continued anger with Hackett, he fired several shots at the vehicle. Rivera was

      struck and injured as a result of the shooting, and he later died while

      hospitalized for those injuries. Although Bass fired the shots at the vehicle

      intending to hurt and strike Hackett, he knew that his actions could seriously

      hurt or kill another person.


[4]   The trial court sentenced Bass on November 20, 2018, to a term of fourteen

      years with twelve years executed and two years suspended to probation. The

      trial court found two aggravating circumstances and two mitigating

      circumstances, concluding that the aggravating circumstances outweighed the

      mitigating circumstances. Bass now appeals.


                                   Discussion and Decision
[5]   We observe at the outset that Bass pleaded guilty to aggravated battery as a

      Level 3 felony. The sentencing range for a Level 3 felony is a fixed term of

      between three and sixteen years, with the advisory sentence being nine years.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3028 | June 21, 2019   Page 3 of 12
      Ind. Code §35-50-2-5(b) (2014). The trial court imposed a sentence that was

      enhanced from the advisory sentence, but less than the maximum sentence for

      the offense. Bass’ challenge, because he has already pleaded guilty to the

      offense, is to the length of his sentence.


                           I. Abuse of Discretion in Sentencing
[6]   Bass claims that the trial court abused its discretion during sentencing.

      Sentencing decisions lie within the sound discretion of the trial court. Cardwell

      v. State, 895 N.E.2d 1219, 1222 (Ind. 2008). An abuse of discretion occurs if the

      decision is “clearly against the logic and effect of the facts and circumstances

      before the court, or the reasonable, probable, and actual deductions to be drawn

      therefrom.” Gross v. State, 22 N.E.3d 863, 869 (Ind. Ct. App. 2014) (citation

      omitted), trans. denied.


[7]   A trial court abuses its discretion in sentencing if it does any of the following:


              (1) fails ‘to enter a sentencing statement at all;’ (2) enters ‘a
              sentencing statement that explains reasons for imposing a
              sentence—including a finding of aggravating and mitigating
              factors if any—but the record does not support the reasons;’ (3)
              enters a sentencing statement that ‘omits reasons that are clearly
              supported by the record and advanced for consideration;’ or (4)
              considers reasons that ‘are improper as a matter of law.’


      Id. (quoting Anglemyer v. State, 868 N.E.2d 482, 490-91 (Ind. 2007), clarified on

      reh’g other grounds, 875 N.E.2d 218 (Ind. 2007)). What Bass asserts here is that

      the trial court abused its discretion by 1) failing to acknowledge Bass’ youth as a

      mitigating factor; 2) enhancing Bass’ sentence by citing Bass’ prior contacts

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3028 | June 21, 2019   Page 4 of 12
      with law enforcement in a general way; and 3) using an element of the offense

      to enhance Bass’ sentence.


[8]   First, Bass argues that the trial court failed to acknowledge his youth as a

      mitigating factor. Our Supreme Court in Brown v. State, 720 N.E.2d 1157, 1159

      (Ind. 1999), stated that “[a] defendant’s young age is to be given considerable

      weight as a mitigating circumstance.” The Court also stated, however, while

      quoting Carter v. State, 711 N.E.2d 835-42 (Ind. 1999), that a defendant’s youth,

      which is not listed as a statutory mitigating circumstance, is a significant

      mitigating circumstance in certain situations. Id. (emphasis added).


[9]   Bass was eighteen years old at the time he committed the crime. During

      sentencing, the trial court stated the following:


              I’m finding in aggravation in this case, Mr. Bass’ history of
              charges involving a handgun which is really troublesome at his
              age, one as a juvenile, one as an adult, two charges involving
              handgun[sic]–carrying a handgun without a license.


              ****


              Now, I note that he has no history of criminal convictions
              although one would not expect someone his age to have them.
              But as I indicated, he has had several run-ins with the law and
              unfortunately involving the possession of a handgun, and I find
              that to be aggravating.


      Tr. Vol. III, pp. 16-17.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3028 | June 21, 2019   Page 5 of 12
[10]   The finding of mitigating factors is not mandatory and rests within the sound

       discretion of the trial court. Flickner v. State, 908 N.E.2d 270, 273 (Ind. Ct. App.

       2009). Further, a trial court is not required to accept the defendant’s arguments

       as to what constitutes a mitigating factor. Id. Additionally, a trial court is not

       obligated or required to give the same weight to a proffered mitigating factor as

       the defendant suggests it deserves. Id. It is the defendant’s burden to show that

       the proposed mitigating circumstance is both significant and clearly supported

       by the record. Rawson v. State, 865 N.E.2d 1049, 1056 (Ind. Ct. App. 2007),

       trans. denied.


[11]   Here, the trial court did acknowledge Bass’ youth. This acknowledgement may

       not have been as formally and separately addressed as Bass would have liked,

       but the factor offered in mitigation was considered by the court, was not given

       the weight suggested by Bass, and the court was not obligated to accept Bass’

       request to find his youth to be a mitigating factor.


[12]   Next, Bass argues that the trial court improperly considered and found as an

       aggravating circumstance that Bass had two previous incidents involving

       possession of a handgun without a license. One of those charges was as a

       juvenile, while the other was as an adult. Bass contends that the trial court’s

       finding of his lack of criminal history as a mitigating circumstance prohibited

       the trial court from considering prior contacts with law enforcement, including

       those involving unlawful possession of a handgun, as an aggravating

       circumstance as well. Additionally, he argues that the trial court erred by



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3028 | June 21, 2019   Page 6 of 12
       relying on a “bare recitation” of the charges contained in the presentence

       investigation report. Appellant’s Br. p. 12.


[13]   We observe that “[a] record of arrest, without more, does not establish the

       historical fact that a defendant committed a criminal offense and may not be

       properly considered as evidence of criminal history.” Cotto v. State, 829 N.E.2d

       520, 526 (Ind. 2005). “However, a record of arrest, particularly a lengthy one,

       may reveal that a defendant has not been deterred even after having been

       subject to the police authority of the State.” Id. “Such information may be

       relevant to the trial court’s assessment of the defendant’s character in terms of

       the risk that he will commit another crime.” Id. Of course, the character

       assessment is part of our Indiana Appellate Rule 7(B) analysis that follows.

       Nonetheless, the trial court’s acknowledgement of the mitigating factor of Bass’

       lack of a criminal history, even when viewed in conjunction with the finding

       that his prior contacts with the law was an aggravating circumstance, is not an

       abuse of discretion.


[14]   As a final challenge, Bass contends that the trial court abused its discretion by

       using an element of the offense to enhance Bass’ sentence. Bass pleaded guilty

       to aggravated battery as a Level 3 felony. In order to establish that Bass

       committed this offense, the State was required to prove, in pertinent part,

       beyond a reasonable doubt that Bass knowingly or intentionally inflicted injury

       on a person that created a substantial risk of death. Ind. Code § 35-42-2-1.5

       (2014). Bass pleaded guilty to the elements of this offense and stipulated to the

       facts supporting the conviction.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3028 | June 21, 2019   Page 7 of 12
[15]   During the sentencing hearing, the trial court stated as follows:


               The Court finds the nature and circumstances of the crime to be a
               significant aggravated factor as well. This was essentially a
               wanton act of violence, an ambush involving the use of a
               handgun in which someone was killed, someone very special was
               killed. This was just a horrendous act. There’s no other way to
               characterize it. An innocent person lost their life because Mr.
               Bass decided to be a vigilante. That’s what we have here.


       Tr. Vol. III, pp. 16-17.


[16]   The applicable version of the statute at the time of Bass’ sentencing provided as

       follows:


               In determining what sentence to impose for a crime, the court
               may consider the following aggravating circumstances:


               (1) The harm, injury, loss, or damage suffered by the victim of an
               offense was:


               (A) significant; and


               (B) greater than the element necessary to prove the commission
               of the offense.


       Ind. Code § 35-38-1-7.1 (2015). “While a material element of a crime may not

       also constitute an aggravating circumstance to support an enhanced sentence,

       the court may look to the particularized circumstances of the criminal act.”

       Ellis v. State, 707 N.E.2d 797, 804-05 (Ind. 1999).



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3028 | June 21, 2019   Page 8 of 12
[17]   Moreover, Indiana Rule of Evidence 101(d)(2) specifically provides that the

       Rules of Evidence do not apply in sentencing hearings. Additionally, Bass did

       not object to the trial court’s characterization of the nature and circumstances of

       the crime. See Jackson v. State, 712 N.E.2d 986, 988 (Ind. 1999) (A defendant is

       limited on appeal to the grounds advanced at trial and may not raise a new

       ground for objection for the first time on appeal.).


[18]   On appeal, however, he asserts that the trial court abused its discretion by

       describing the incident as an “ambush” and “a wanton act of violence,” carried

       out by someone who “decided to be a vigilante.” Tr. Vol. III, pp. 16-17.


[19]   Here, Bass stipulated to a fact that was greater than that necessary to establish

       the commission of aggravated battery, namely, Rivera’s death as a result of

       injuries he received after Bass fired shots from a handgun at Hackett’s vehicle,

       in which Rivera was the passenger, while it was stopped at an intersection.

       Further, trial courts are required to enter sentencing statements whenever

       imposing a sentence for a felony offense. Anglemyer, 868 N.E.2d at 490. That

       statement must include a reasonably detailed recitation of the trial court’s

       reasons for imposing a particular sentence. Id. When aggravating and

       mitigating circumstances are found, the statement must identify and explain

       why each circumstance has been found as such. Id.


[20]   The presentence investigation report referred to the sworn probable cause

       affidavit detailing the events of the crime. Information contained in the

       probable cause affidavit supports the trial court’s recitation of facts in


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3028 | June 21, 2019   Page 9 of 12
       explanation of why the nature and circumstances of the crime was an

       aggravating factor. The trial court did not abuse its discretion on this basis.


[21]   As courts on review have stated, even a single aggravating circumstance may be

       sufficient to support imposition of an enhanced sentence. Thacker v. State, 709

       N.E.2d 3, 10 (Ind. 1999). We conclude that the trial court did not abuse its

       discretion in sentencing Bass.


                                    II. Inappropriate Sentence
[22]   Bass also challenges his sentence under Indiana Appellate Rule 7(B). “Even

       when a trial court imposes a sentence within its discretion, the Indiana

       Constitution authorizes independent appellate review and revision of this

       sentencing decision.” Hoak v. State, 113 N.E.3d 1209, 1209 (Ind. 2019) (citing

       Ind. Const. art. 7, §§ 4, 6; Eckelbarger v. State, 51 N.E.3d 169, 170 (Ind. 2016)).

       “Indiana appellate courts may revise a sentence if ‘after due consideration of

       the trial court’s decision’ they find ‘the sentence is inappropriate in light of the

       nature of the offense and the character of the offender.’” Id. (quoting Ind.

       Appellate Rule 7(B)). We emphasize that this analysis is limited to “not

       whether another sentence is more appropriate; rather, the question is whether

       the sentence imposed is inappropriate.” King v. State, 894 N.E.2d 265, 268 (Ind.

       Ct. App. 2008) (citing Fonner v. State, 876 N.E.2d 340, 343 (Ind. Ct. App.

       2007)). The defendant bears the burden of persuading the appellate court that

       “his or her sentence has met this inappropriateness standard of review.”

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3028 | June 21, 2019   Page 10 of 12
[23]   While appellate courts apply our power under Rule 7(B) sparingly, we may

       revise sentences, “when certain broad conditions are satisfied.” Taylor v. State,

       86 N.E.3d 157, 165 (Ind. 2017) (quoting Rice v. State, 6 N.E.3d 940, 947 (Ind.

       2014)). The Supreme Court stated that “[s]entence appropriateness thus turns

       on ‘myriad. . .factors that come to light in a given case.” Id. (quoting Cardwell,

       895 N.E.2d at 1224). “We begin this analysis with ‘substantial deference to the

       trial court’s sentence’ then ‘independently examine’ the defendant’s offenses

       and character.” Id. (quoting Satterfield v. State, 33 N.E.3d 344, 355 (Ind. 2015)).


[24]   “The nature of the offense is found in the details and circumstances of the

       commission of the offense and the defendant’s participation.” Perry v. State, 78

       N.E.3d 1, 13 (Ind. Ct. App. 2017). The stipulated facts reveal that Bass and

       Hackett had an argument two days prior to the shooting. Bass later recognized

       Hackett’s car and fired shots into it intending to hurt and strike Hackett.

       However, he was aware that his actions could result in hurting or killing

       another. Hackett’s passenger, Rivera, died from his injuries after being struck

       by shots fired by Bass. In sum, a person not involved in the prior argument lost

       his life as a result of unresolved tension from an argument occurring two days

       in the past. Bass endangered Hackett, Rivera, and potentially numerous other

       drivers.


[25]   We now turn to Bass’ character. We note that prior attempts to rehabilitate

       Bass’ behavior were unsuccessful. After Bass was sentenced to probation with

       conditions for his juvenile adjudication for carrying a handgun without a

       license, he was found to have violated his probation and was committed to the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3028 | June 21, 2019   Page 11 of 12
       Lake County Juvenile Center for a period of time and to remain on probation.

       He was found to have violated his probation yet another time due to the

       commission of another offense.


[26]   We conclude that Bass has not convinced us that his sentence is inappropriate

       in light of the nature of the offense or the character of the offender.


                                                Conclusion
[27]   In light of the foregoing, we conclude that the trial court did not abuse its

       discretion when sentencing Bass. In addition, Bass’ sentence is not

       inappropriate in light of the nature of the offense or the character of the

       offender.


[28]   Affirmed.


       Najam, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3028 | June 21, 2019   Page 12 of 12